Citation Nr: 0821931	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  04-40 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of right 
pleural effusion (claimed as chest compression injury).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from February 1973 to 
December 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The veteran had perfected an appeal of the August 2003 RO 
decision on the noncompensable rating assigned for his 
degenerative joint disease of the right knee.  However, after 
being awarded an increased rating of 10 percent, in January 
2006 the veteran indicated that he was only appealing the 
issue of service connection for residuals of right pleural 
effusion.  Accordingly, the claim for a higher rating for 
degenerative joint disease of the right knee is considered to 
have been withdrawn.  See 38 C.F.R. § 20.204.


FINDING OF FACT

The veteran currently has chronic obstructive pulmonary 
disease (COPD) and obesity-related dyspnea which were not 
manifest in service and are unrelated to service.  They are 
not residuals of the veteran's in-service right pleural 
effusion or chest compression injury.  


CONCLUSION OF LAW

The criteria for service connection for residuals of right 
pleural effusion (claimed as chest compression injury) are 
not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, the duty to notify was satisfied by means of April 2003 
and August 2004 letters to the veteran.  Each letter informed 
the veteran of the evidence required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  

Any deficiencies in VA's duties to notify the veteran 
concerning effective date or degree of disability for the 
service connection claim is harmless, as service connection 
has been denied thus rendering moot any issues with respect 
to implementing an award.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006). 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service and private 
medical records.  VA also examined the veteran in July 2003 
and obtained a Veterans Health Administration (VHA) medical 
opinion in May 2008.  VA has satisfied its assistance duties.



Service connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).
        
The veteran contends that he suffered a chest compression 
injury during active service as a result of a vehicle 
rollover accident.  He asserts that the injury caused a build 
up of fluid in his lungs, which resulted in a residual 
respiratory disorder.  
        
The veteran's service medical records reveal that he was 
admitted to the Naval Hospital in San Diego, California, on 
September 4, 1973 with an admitting diagnosis of right 
pleural effusion, etiology unknown.  The clinical record 
associated with this admission indicates that his chief 
complaint was of pleuritic chest pain.  It was noted that he 
had been hospitalized for ten days at a different facility 
following a July 24, 1973 automobile accident, at which time 
the diagnosis was comminuted, nondisplaced fracture of the 
sternum and fracture of the right eighth rib in its lateral 
aspect.  The veteran was observed during this hospitalization 
for pericarditis and shock lung, but neither developed.  He 
was also treated for right-sided pleuritic chest pain that 
persisted after discharge.  For one week prior to the 
September 1973 admission, the veteran noticed marked 
aggravation of the pleuritic chest pain with deep breathing 
and lying prone on the right side.  A chest x-ray taken on 
August 30, 1973 revealed right lower lobe atelectasis and a 
suggestion of pleural effusion in the right costophrenic 
angle.  Chest x-ray taken during the September 1973 admission 
showed a moderate accumulation of pleural fluid.  The veteran 
remained in the Naval Hospital until November 29, 1973.  In 
pertinent part, revised diagnoses of pleural effusion, right, 
secondary to trauma, resolved; and persistent elevation of 
the right hemidiaphragm were made.  The veteran was separated 
from service in December 1973.  At the time of his discharge, 
clinical evaluation of his lungs and chest was normal.  

When the veteran filed his claim in April 2003, he identified 
no pertinent post-service treatment earlier than 1996, and 
indicated that the treatment from 1996 to present was from 
Jorge Alfonso, M.D.  February 1998 and more recent records 
from Dr. Alfonso show treatment for chronic obstructive 
pulmonary disease (COPD).

A May 2001 private X-ray from R.J. Connolly, M.D. revealed 
COPD and interstitial fibrotic changes in the lung fields.  

On VA examination in July 2003, the veteran complained of 
severe shortness of breath and he was on albuterol and other 
pulmonary medications.  He was morbidly obese and had 
decreased breath sounds and wheezing.  It was noted that 
chest X-ray in the claims folder had reported COPD and 
minimal interstitial changes.  X-rays revealed minimal right 
lateral thoracic pleural thickening.  The examiner diagnosed 
COPD and stated that it was not a complication of the pleural 
effusion which the veteran had in service.  He stated that 
his dyspnea was more likely due to exogenous obesity.  

VA pulmonary function tests were conducted in August 2003.  
At that time, it was reported that reduced diffusing capacity 
and normal DL/VA ratio suggested loss of functional whole 
lung units and were consistent with the presence of a 
restrictive abnormality which may be on the basis of morbid 
obesity.

A Veterans Health Administration (VHA) medical opinion was 
obtained in May 2008.  The examiner was asked whether it was 
at least as likely as not that the veteran's diagnosed COPD 
or any other respiratory disorder was related to the 
in-service chest compression injury and the diagnosis of 
right pleural effusion.  The examiner reviewed information in 
the claims folder, including the service medical records and 
those from Dr. Alfonso.  He indicated that his interpretation 
of pulmonary function tests in August 2003 is that there was 
an obstructive defect and superimposed restriction or air 
trapping rather than a true restrictive defect.  Since TLC 
was within normal limits, a true restrictive defect was very 
unlikely.  Improvement in FVC with bronchodilators suggested 
that the decreased FVC was due to air trapping.  The 
interpretation in the pulmonary function test report was that 
the veteran had a restrictive abnormality but the examiner 
did not think that to be the case.  The reduction in alveolar 
volume may be due to the severity of the obstructive defect 
as it was done by gas dilution, and this required adequate 
communication with all lung units, and the TLC, which was 
within normal limits, argued against significant restriction.  
By the examiner's interpretation, the veteran had a severe 
obstructive defect with air trapping, but not a true 
restrictive defect.  This is pertinent, he stated, because 
pleural or chest wall disease should manifest itself as a 
restrictive defect.  

The examiner stated that the evidence as presented is not 
consistent with the pleural effusion or chest injury in 1973 
causing significant enough residual derangement of the 
veteran's pulmonary function to cause him to be dyspneic as 
is recorded, or to be responsible for the changes in his 
pulmonary function tests shown in 2003.  The pleural effusion 
was unilateral.  The pulmonary function test measurement of 
total lung capacity was normal, and the results were not 
consistent with a restrictive defect.  He stated that the 
history and the pulmonary function tests were most consistent 
with severe COPD of many years duration causing his pulmonary 
dysfunction, with obesity contributing to the severity of the 
dyspnea.  He stated that it was not consistent with and would 
be extremely rare for the veteran's disorder to be a result 
of the injuries he sustained in 1973 given the data 
presented.  

In light of the evidence, service connection is not warranted 
for residuals of right pleural effusion, claimed as chest 
compression injury.  Two VA examiners have reached the same 
conclusion.  That is, that the veteran has COPD and obesity 
related dyspnea, and that neither of them is related to 
service.  The examiner in 2008 explained that pleural or 
chest wall disease manifests as a restrictive defect, and why 
he did not feel that the veteran had a true restrictive 
defect.  There is no competent medical evidence of record 
indicating that the veteran's current COPD and dyspnea are 
related to any incident of service origin, including the 
veteran's 1973 automobile accident and his subsequent right 
pleural effusion treated from September to November 1973.  
Also, evidence indicates that his current COPD and dyspnea 
were first manifest years after service.  

It is understandable that the veteran feels the way he does 
about the merits of his claim.  However, he is a layperson 
who, as such, is unable to provide competent evidence 
concerning the nexus between his current pulmonary disability 
and what he had in service.  Medical evidence is required.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  In light of 
the above, service connection for residuals of right pleural 
effusion (claimed as chest compression injury) is not 
warranted.


ORDER

Service connection for residuals of right pleural effusion 
(claimed as chest compression injury) is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


